Citation Nr: 1208027	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  He was awarded the Combat Infantry Badge (CIB). 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Travel Board hearing held in November 2011, before the undersigned Veterans Law Judge at the St. Petersburg RO.  The transcript from that hearing has been associated with the claims file and reviewed.  


FINDING OF FACT

Tinnitus is not related to noise trauma in service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2010). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a) . Informing the claimant of what evidence is required to substantiate a claim for service connection requires notice of these five elements. See id. at 486. 

Here, prior to the initial rating decision in this matter, a February 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.  

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on his behalf. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4) , 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Here, the RO provided the Veteran with an audiological examination in October 2008.  The Board finds that this examination is adequate for the purpose of making a decision on the claim, as the examiner carefully reviewed the claims file, thoroughly examined the Veteran, to include conducting appropriate audiological testing, and provided a complete rationale for the opinion stated which is grounded in and consistent with the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006). 

Law and Analysis

The Veteran contends that his tinnitus is directly related to excessive noise exposure during service.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  See also Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007). Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002).  At the October 2008 VA examination, the Veteran reported experiencing constant tinnitus in both ears.  Therefore, the Board finds that the Veteran currently has tinnitus.

Under the second Shedden element, the evidence must show in-service incurrence of a disease or injury.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002).  When an injury is incurred in combat, satisfactory lay or other evidence will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d).  While service connection for a combat-related injury may be based on lay statements alone, the competent and credible evidence must still show a current disability and a nexus to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996). 

There is no controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he received the CIB.  Therefore, his account of his exposure is credible and entirely consistent with the circumstances of his service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  As a combat veteran, he is entitled to have his statements accepted and so the Board concedes exposure to noise in service.  

Now the question is whether current tinnitus is related to noise trauma in service. 

The Veteran's service treatment records (STRs) are negative for complaints, findings or treatment of tinnitus.  The claims folder is devoid of any pertinent treatment records or other medical documents until a VA audiological consultation in March 2008.  At that time the Veteran complained of constant ringing in the right ear since 1990.  

The Veteran underwent a VA examination in October 2008. The examiner indicated he reviewed the claims file. The Veteran reported a history of noise exposure from combat weapons, artillery, aircraft, and explosions during service.  He denied any post-service occupational noise as an office worker.  He also denied any recreational noise.  He complained of constant tinnitus which he related to military service and combat activities, but did not otherwise give specific circumstances or a date.  The examiner concluded that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of military service.  In reaching this conclusion, the examiner noted that while the Veteran reported the military onset of tinnitus, he previously reported an onset of 1990.

The Veteran testified at his November 2011 hearing that he experienced some intermittent tinnitus while in service and that by service discharge he no longer had ringing in his ears.  He testified that he did not experience any tinnitus for the next 1-1/2 years when he developed ringing in his right ear.  He testified that he sought medical treatment when the ringing did not resolve, but was told there was nothing to be done to treat it and to "get used to living with it." 

At the hearing, the Veteran submitted excerpts from "Noise and Military Service: Implications for Hearing loss and Tinnitus." He also submitted literature from the internet, earlier in the pendency of the appeal. 

In sum, tinnitus was not diagnosed until 40 years after service and the recent VA examiner concluded that it was "less than likely" related to service.  The Board finds that the Veteran's statements regarding a relationship between his in-service noise exposure and tinnitus is not sufficient to overcome the evidence of record weighing against such a relationship.  The Board finds that the cause of tinnitus is a determination too complex to be made based on lay observation alone.  Thus, it is a determination that is medical in nature and any opinion as to a relationship between the Veteran's in-service noise exposure and tinnitus must be made by a person with appropriate medical expertise for such an opinion to be considered competent medical evidence.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 71   (1994).  Because the Veteran, as a lay person, has not been shown to have the appropriate medical training or expertise, his contention that his tinnitus was caused by in-service noise exposure is not competent evidence. See id.; see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the Veteran's statements as to nexus are outweighed by the findings in the October 2008 VA examination report discussed above. 

Other than the Veteran's statements made in connection with the current claim, there are no post-service medical records or other evidence showing treatment, diagnoses, or complaints of tinnitus in the more than forty years that have elapsed between the Veteran's separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  While the Veteran is not competent to provide a conclusive opinion as to the cause of his tinnitus, the Board finds that he is competent to provide testimony as to the presence and history of these disabilities, as this is a matter within the Veteran's first-hand experience.  See Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-71.  It is important to note that medical evidence is not required to establish a continuity of symptomatology and that a claimant's lay statements can be competent and sufficient to establish both the diagnosis and the etiology of a disability.  See Davidson, 581 F.3d at 1316.  In this regard, the Board has carefully considered the Veteran's statements.  The Veteran has variously reported that his tinnitus began in service and began in 1990.  At his hearing, he explained that he had tinnitus in service, but at the time of discharge the ringing had stopped.  He said tinnitus was intermittent during service and disappeared at the time of discharge.  He indicated that it next manifested 1 to 1 1/2 years later.  He essentially testified that his tinnitus was not continuous after service discharge.  In sum, the inconsistency in the statements demonstrates the Veteran's lack of credibility.  (Similarly, the October 2008 VA examiner concluded "the Veteran's given history is variable over time and as [a] result impossible to actualize or trust.")  There is no competent credible evidence of  continuity of symptomatology.  This evidence weighs against the Veteran's claim. 

As to the medical literature provided by the Veteran and his representative, medical treatise evidence can provide important support when combined with an opinion of a medical professional, among other things.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  Here, there is no such positive medical evidence.  The medical literature has limited probative value. 

In weighing the Veteran's statements made in connection with the current claim against the service treatment records, the absence of continuity of symptomatology, the October 2008 VA examination report that tinnitus was not likely related to service given the inconsistent reports of onset, the Board must find that the preponderance of the evidence of record weighs against a relationship between the Veteran's period of service and his current tinnitus.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the Board regrets that service connection for tinnitus must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for tinnitus is denied. 


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


